Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s payment and submission filed 1/27/2021, has been received and entered into the present application.  Accordingly, prosecution has been reopened.
	Applicant’s amendment filed 1/27/2021 has been received and entered into the present application.
	As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
Applicant’s arguments 1/27/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections being applied to the instant application.

Status of Claims 
Claims 31-45 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112 - Prodrug
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claims 31-32 recite a prodrug thereof of the claimed ASBTI.
M.P.E.P. 2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention....one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
The term prodrug corresponds in some undefined way to the instantly disclosed chemicals. Many functional groups (e.g. hydroxy, amino groups) present in drugs are capable at least in theory of being derivatized but determining what is a prodrug (and what is not) requires knowledge of an intended effect (i.e. modification of an undesirable property in the parent drug- poor solubility, poor bioavailability, poor shelf-life) which is never identified by the specification.  The scope of prodrugs is not adequately defined. Applicants provide no guidance as how the compounds are made more active in vivo. The choice of a prodrug will vary from drug to drug.  The application does not provide any written description for one skilled in the art on how the prodrug is to be converted to active compounds, by what mechanisms and at what site the prodrug will be activated, what in vivo enzymes are likely involved in cleaving the protected group, etc.

Given the broad scope of the subject claimed matter, Applicant has not provided sufficient written description that would allow the skilled artisan to recognize all the prodrugs claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 31, 33-40 and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillberg (U.S. 2013/0225511; submitted in IDS) as evidenced by Lykavieris (Gut, 2001; 49: 431-435; previously submitted) in view of Babiak et al. (U.S. 6,586,434; previously submitted).
	Gillberg et al. teach a method of treating liver disease such as Alagille syndrome and symptoms thereof with administration of an ASBTI (alternatively known as IBAT inhibitor) (claim 3).  In certain embodiments, a dosage regimen to treat, prevent, or ameliorate the condition(s) for which relief is sought, is modified in accordance with a variety of factors. These factors include the disorder from which the subject suffers, as well as the age, weight, sex, diet, and medical condition of the subject. Thus, in various embodiments, the dosage regimen actually employed varies and deviates from the dosage regimens set forth herein (paragraph [0330]).  The pharmaceutical compositions described herein are formulated as a dosage form. As such, in some embodiments, provided herein does a dosage form comprise a compound described herein, suitable for administration to an individual. In certain embodiments, suitable dosage forms include, by way of non-limiting example, aqueous oral dispersions, liquids, gels, syrups, elixirs, slurries, suspensions, solid oral dosage forms, aerosols, controlled release formulations, fast melt formulations, effervescent formulations, lyophilized formulations, tablets, powders, pills, dragees, capsules, delayed release formulations, extended release formulations, pulsatile release formulations, multiparticulate formulations, and mixed immediate release and controlled release formulations (paragraph [0397]).  A daily dose in the rage of 0.02-20 mg or 1-50 mg is employed. However the daily dose will necessarily be varied depending upon the host treated, the particular route of administration, and the severity of the illness being treated (paragraph [0412]).  The composition may comprise bile acid binders (paragraph [0380]).  The pharmaceutical formulation of the invention allows for targeted delivery in the gastrointestinal tract which in turn provides a reduced systemic exposure (paragraph [0411]-[0415]).
	Gillberg et al. do not explicitly state administration to a pediatric patient population between 6 months to 12 years old.

	One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer an ASBTI to a pediatric patient having Alagille syndrome.  One would have been motivated to do so because pediatric patients are known to be diagnosed with Alagile syndrome, per Lykavieris, and Gillberg et al. clearly teaches that dosages are varied depending on age.  As such, administration to patients of different populations, such as pediatric, are envisaged and therefore one would have a reasonable expectation of success that an ASBTI would be effective in a pediatric patient diagnosed with Alagille syndrome.
	Further, Gillberg et al. are silent on the administration of the elected ASBTI inhibitor.
Babiak et al. teaches that the instantly elected compound is an ASBTI:

    PNG
    media_image1.png
    169
    240
    media_image1.png
    Greyscale

Specifically, it is taught that bile acids are actively transported across the tissue of the ileum by an apical sodium co-dependent bile acid transporter (ASBT) alternatively known as an ileal bile acid transporter (column 1, lines 24-28).  
	One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administer the elected compound for the treatment of Alagille syndrome in pediatric patients.  One would have been motivated to do so because the elected compound is a well known ASBTI inhibitor and in turn ASBTI inhibitors are known to be effective for treating Alagille syndrome.  As such, one 
	Regarding the dosage range, the optimization of dosage amounts and ranges are well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  “In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness… the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding the functional limitations drawn to the reduction of serum and hepatic bile acid levels (claims 31-32 and 45), it is noted that the teaching of an identical compound to an identical host must necessarily possess these same functional properties, even though such properties may not have been appreciated by the cited prior art at the time of the invention. This is because products of the same chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable.  Thus, if the prior art teaches the components for administration in the same manner as instantly claimed, the properties Applicant discloses and/or claims must necessarily be present, absent factual evidence to the contrary. MPEP §2112.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or properties that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on" (205 USPQ 594, second column, first full paragraph). There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, so long as the function and/or property can be demonstrated to be reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. Toro was decided in the context of inherent anticipation, considerations of inherent teachings arise both in the context of anticipation and obviousness (see, e.g., In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) or In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983) and MPEP §2112). In the instant case, the burden is now shifted to Applicant to prove that, in fact, the combination of the cited prior art does not possess these same claimed characteristics.  Regarding claim 34, the treatment of the Alagille syndrome would necessarily lead to the treatment of adverse events that a result of being diagnosed with Alagille syndrome.

Claims 32 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillberg (U.S. 2013/0225511; submitted in IDS) as evidenced by Lykavieris (Gut, 2001; 49: 431-435; previously submitted) in view of Babiak et al. (U.S. 6,586,434; previously submitted) as applied to claims      31, 33-40 and 42-45 above, and further in view of Emerick et al. (Hepatology, 2002, 35: 1501-1506). 
	The combination of Gillberg as evidenced by Lykiaveris et al. in view of Babiak et al. is set forth supra.  The combination differs by not reciting that pruritis is a symptom of Alagille syndrome.
	Emerick et al. teach that pruritis is a symptom of Alagille syndrome (abstract).
	Therefore, one would have a reasonable expectation that the treatment of the disease itself, in this case Alagille syndrome, would be effective at treating a symptom of the disease, specifically the elected pruritis.

Response to Applicant’s Remarks
Applicant alleges that “ALGS is identified among a laundry list of liver diseases that are hoped to be treated…” This is unpersuasive.  There is no legal requirement that a reference must exemplify a particular embodiment in order to constitute a teaching of the same.  In fact, Applicant is reminded that an exemplified embodiment does not constitute a teaching away from other embodiments disclosed or 
Applicant alleges that “the Examiner admits that neither Gillberg nor Lykavieris teaches the claimed species and cites to Babiak as disclosing maralixibat.”  Applicant’s remarks constitute an analysis of Gillberg, Lykavieris and Babiak individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference. This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a). To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Please see In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant and Declarant allege that “there is a clear, long-felt unmet need for developing a therapeutically effective treatment for ALGS, and pruritus associated with ALGS…”  This is 
While it is not disputed that the art recognizes a need for diverse, effective and safe pharmacological therapies for ALGS, Applicant has failed to provide any evidence tending to support his position that the long-felt need was not satisfied by others before the invention by Applicant.  In the instant case, over a dozen patents have been issued where the claims are drawn to treatment of Alagille syndrome (please see search made of record on 7/10/2020).  Accordingly, it is clear that the problem was not "long-felt" and/or "unsolved" because the prior art already recognized solutions to the problem. This is corroborated by the MPEP at §716.04, which states, “[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved.” In fact, Applicant's mere statement that the claimed subject matter solved a problem that was long-standing and unmet in the art is not supported by an objective showing that others skilled in the art recognized this as a problem and attempted, unsuccessfully, to find a solution. In addition, there is no evidence that, if persons skilled in the art who were presumably working on the problem knew of the teachings of the above-cited references, they would still be unable to solve the problem. MPEP §716.04.
Applicant guides to the previously filed declaration and states that “Applicants included data from the phase 2 ICONIC clinical study…”  As has been stated in the Office Action mailed on 7/10/2020, the Examiner has thoroughly reviewed the declaration and the attached exhibits.  It appears that the therapeutic effect is due to the administration of specific dosages and regimens of administration for instance 400 ug/kg po QD (and eventually BID) of maralixibat was found to be effective in the ICONIC: Phase 2b study, page 6 of Exhibit H.  The breadth of the instant claims are not drawn to this dosage and regimen of administration.  

In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided to support the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.

CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628